IN THE UNITED STATES COURT OF APPEALS

                            FOR THE FIFTH CIRCUIT



                                No. 00-50945

                              Summary Calendar


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                                     versus

MARIA ERENDIRA HERNANDEZ-CASTILLO

                                                 Defendant-Appellant.



              Appeal from the United States District Court
                    for the Western District of Texas
                               (00–CR-234)

                              October 24, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

      Maria    Hernandez-Castillo         challenges    her   conviction    of

possession with intent to distribute over 50 kilograms of marijuana

in   violation    of   21   U.S.C.    §     841(a)(1)   and   (b)(1)(C)    and

importation of marijuana into the United States in violation of 21

U.S.C. §§ 952(a), 960(a)(1) and (b)(3).




      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                         I

      On March 28, 2000, Maria Hernandez-Castillo, a resident of

Mexico, drove from Muzquiz, Mexico, to the international bridge in

Del Rio, Texas.           The truck that she was driving had a toolbox

attached to its bed and belonged to one Javier Acosta Munoz, her

neighbor.          At   approximately        10:00     a.m.   Hernandez-Castillo

approached lane one of the bridge’s primary inspection area.                     She

indicated to the primary inspector that she was going to Del Rio to

do some shopping.         The primary inspector opened the toolbox in the

bed of the truck and noticed an abnormal “step” that ran the full

length of the toolbox.         Hernandez-Castillo was then diverted to a

secondary    inspection      area,     where    a    drug-sniffing   dog   alerted

inspectors to an area underneath the toolbox.                    Inspectors then

discovered 117.5 pounds of marijuana in a compartment inside the

toolbox.

      Hernandez-Castillo was charged with possession with intent to

distribute over 50 kilograms of marijuana and importation into the

United States of marijuana. She was convicted of both counts after

a   jury   trial    and    sentenced    to     concurrent     33-month   terms   of

imprisonment, concurrent three-year terms of supervised release,

and a $200 special assessment.           She now appeals her conviction.




                                         II

                                         2
      While Hernandez-Castillo moved for a judgment of acquittal at

the close of the Government’s case, she did not renew this motion

at the conclusion of the evidence.               As a result, it is well-

established in this circuit that we conduct our sufficiency review

only to determine whether the conviction resulted in a “manifest

miscarriage of justice.”1          We consider all of the evidence in a

light most favorable to the conviction and we may find a manifest

miscarriage of justice “only if the record is devoid of evidence

pointing to guilt, or ... because the evidence on a key element of

the offense was so tenuous that a conviction would be shocking.”2

      Both     of   Hernandez-Castillo’s      offenses    require      that   the

government prove knowledge of the presence of the marijuana.3                 “The

knowledge element in a possession case can rarely be established by

direct evidence.        Knowledge can be inferred from control of the

vehicle in some cases; however, when the drugs are hidden, control

over the vehicle alone is not sufficient to prove knowledge.”4

      1
          United States v. Smith, 203 F.3d 884, 887 (5th Cir. 2000).
      2
        United States v. Barton, 257 F.3d 433, 439 (5th Cir. 2001) (quoting
United States v. Pierre, 958 F.2d 1304, 1310 (5th Cir. 1992) (en banc)).
Hernandez-Castillo argues that our “manifest miscarriage of justice standard”
conflicts with the due process test for insufficiency claims that the Court
announced in Jackson v. Virginia, 443 U.S. 307, 319 (1979) (holding in habeas
case that proper review for insufficiency claims was whether any rational trier
of fact could have found evidence that established the essential elements of the
offense beyond a reasonable doubt).      We have repeatedly applied the more
deferential (to the verdict) manifest miscarriage of justice standard after
Jackson when, as here, the defendant fails to renew a motion for judgment of
acquittal at the close of all evidence. See, e.g., Barton, 257 F.3d at 439.

      3
          United States v. Ramos-Garcia, 184 F.3d 463, 465 (5th Cir. 1999).


      4
          United States v. Garza, 990 F.2d 171, 174 (5th Cir. 1993).

                                        3
Consequentially, in this circuit additional circumstantial evidence

of control must be provided.5

      After a careful review of the record, we cannot say that it is

devoid of evidence of guilt with respect to the essential element

of knowledge. Among other things, Hernandez-Castillo’s nervousness

during     questioning,   the   quantity    of   drugs   involved,    and   her

repeated trips to Del Rio and suspicious explanations for those

trips all provide circumstantial evidence of her knowledge of the

marijuana in the truck.6         Because the record is not devoid of

evidence of guilt, Hernandez-Castillo’s conviction must stand.

      We AFFIRM.




      5
          Id.
      6
        Ramos-Garcia, 184 F.3d at 466-67 (finding implausible story, quantity of
drugs, and defendant’s nervousness to provide sufficient circumstantial evidence
of knowledge to support conviction). Ramos-Garcia involved the less deferential
review of sufficiency under Jackson. Id. at 465.

                                       4